Not for Publication

                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY



VERONICA A. WILLIAMS,

                      Plaintiff,                                  Civil Action No. 16-5301 (ES) (JAD)

                      v.                                                          OPINION

LITTON LOAN SERVICING, et al.,

                     Defendants.


SALAS, DISTRICT JUDGE

         This matter comes before the Court with an extensive history. Pro se Plaintiff Veronica

A. Williams (“Plaintiff”) alleges that Defendants Litton Loan Servicing (“Litton”), HSBC Bank

USA, N.A. (“HSBC”), Goldman Sachs, 1 Fremont Home Loan Trust 2006-C Mortgage-backed

Certificates, Series 2006- C (“Fremont”), Ocwen Loan Servicing (“Ocwen”), Ocwen Financial

Corp., and Stern & Eisenberg, PC, LLC (“Stern & Eisenberg”) (collectively, “Defendants”),

wrongfully attempted to collect a debt following an alleged wrongful foreclosure in New Jersey

State Court. Plaintiff previously brought her grievances to New Jersey Superior Court, Essex

County, Law Division, but her claims were dismissed. On August 25, 2016, Plaintiff filed this

matter based on the same operative facts and alleging substantially similar, if not identical, claims.

Defendants moved to dismiss Plaintiff’s Complaint asserting jurisdictional challenges under



1
          Defendants’ Counsel asserts that no legal entity named Goldman Sachs exists and assumes for the basis of
its response, that Plaintiff intended to name Goldman Sachs Mortgage Company. (See D.E. No. 15-1 at 1, n. 1).
However, Plaintiff contests this fact, and insists that the selection of Goldman Sachs as a defendant was intentional
because she is referring to “Goldman Sachs Group, commonly known as Goldman Sachs . . . .” (See D.E. No. 51 at
5, 7; see also D.E. No. 80 at 2-3). The Court will assume for purposes of the present motions that Goldman Sachs is
the correct defendant named in Plaintiff’s Complaint.
Federal Rule of Civil Procedure 12(b)(1) and alternatively, for failure to state a claim under

12(b)(6). 2 Plaintiff also filed a motion for interlocutory injunction and a motion to amend the

Complaint by adding a count.

         Having considered the parties’ submissions, the Court decides this matter and all pending

motions without oral argument. See Fed. R. Civ. P. 78(b). For the reasons that follow, the Court

GRANTS Defendants’ motions and dismisses Plaintiff’s claims with prejudice, and DENIES

Plaintiff’s motions.

I.       BACKGROUND 3

         A.       Factual Allegations

         Plaintiff has owned a property located in South Orange, New Jersey (the “Property”) since

August 1983. (D.E. No. 1 Complaint (“Compl.”), ¶ 1). Around March 2006, Plaintiff refinanced

the Property with Fremont, of which HSBC Bank is the Trustee, to remove Litton as the servicer

for her mortgage. (Id. ¶ 3). However, in 2008 Litton again began servicing Plaintiff’s loan, this

time under the ownership of Goldman Sachs. (Id. ¶¶ 3, 6 & 7). In early 2009, Plaintiff sought a

loan modification with Litton. (Id. ¶ 14). Plaintiff’s claims largely center around Defendants’




2
         Defendants Litton, HSBC, Goldman Sachs, Fremont, Ocwen, and Ocwen Financial Corp. filed a joint
motion. (See D.E. No. 15-1). Defendant Stern & Eisenberg filed its own motion to dismiss. (D.E. No. 29). Stern &
Eisenberg’s motion substantially tracks the same arguments as the other Defendants’ motion, with few exceptions.
For ease of reference, this Court will refer to Docket Entry No. 15-1 as “Defendants’ Motion to Dismiss” (cited as
“Defs.’ Mot. to Dismiss”) and any arguments raised solely in Docket Entry No. 29 will be identified as such under
“Stern & Eisenberg’s Mot. to Dismiss.”
3
         The Court notes that many of the documents from the state-court proceedings, along with discovery materials,
were attached to an electronic server and referenced in Plaintiff’s Complaint. (See Compl., Exhibit A; D.E. No. 2
Exhibits to Complaint (“Compl. Exs.”)). However, for ease of reference, the Court will cite to the corresponding
documents in Defendants’ Motion to Dismiss, which are available on the Court’s electronic filing system. (See D.E.
No. 15-2 (“Defs.’ Ex.”)). Because these documents were attached to, referred in, and are otherwise integral to the
Complaint, the Court properly considers them. See Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir.
2006) (“In evaluating a motion to dismiss, we may consider documents that are attached to or submitted with the
complaint, and any matters incorporated by reference or integral to the claim, items subject to judicial notice, matters
of public record, orders, and items appearing in the record of the case.”) (citations and internal quotation marks
omitted).


                                                           2
forthcoming promises and affirmations, in particular Litton’s, regarding said loan modification.

         Plaintiff alleges that Litton instructed her to default on her mortgage payments as the first

step to receiving a favorable modification. (Id. ¶ 16). By correspondence dated May 28, 2009,

Litton offered Plaintiff a “Loan Workout Plan” contingent on Plaintiff applying for a permanent

loan modification, submitting proper documentation, and making three trial payments of $3,054.83

on or before July 1, 2009, August 1, 2009, and September 1, 2009. (Id. ¶ 18). Plaintiff made

timely payments for the first two months, but neglected to fulfill the third required payment under

the agreement until September 11, 2009. (Id. ¶¶ 21 & 26). By this time, however, Litton had

already served Plaintiff with foreclosure papers, but agreed to delay the foreclosure. 4 (Id. ¶¶ 22 &

27).

         In November 2009, Plaintiff received and fully executed a second “Revised Loan Workout

Plan.” (Id. ¶¶ 28-29). Plaintiff contends that throughout this period, Defendant Litton continued

to promise that Plaintiff could be eligible for a modification. (See generally id.). Then in

December 2009, Defendant Litton “inexplicably failed to recognize [all of Plaintiff’s] arrears

payments” and “secured a foreclosure.” (Id. ¶¶ 30, 33). Plaintiff further alleges that Defendant

Litton accepted at least two of Plaintiff’s payments after the foreclosure action. (Id. ¶ 32).

         In January 2010, Plaintiff once again asked for another modification, and Defendant Litton

sent a revised loan workout plan on March 16, 2010. (Id. ¶¶ 34 & 37). 5 However, Plaintiff “did


4
          The basis for the initial service of foreclosure papers is missing from Plaintiff’s Complaint. However,
according to the February 9, 2016, order and opinion on the state-court action (to which Plaintiff’s Complaint refers),
Judge Stephanie Mitterhoff (“Judge Mitterhoff”) found that Litton sent Plaintiff a letter on August 14, 2009, informing
Plaintiff that Litton would not offer a modification under the first “loan workout plan” because Litton did not receive
all of the requested financial documents. (See Defs.’ Ex. E, at 6).
5
          Judge Mitterhoff’s opinion in the state-court action (discussed below) indicates that Litton had advised
Plaintiff in January 2010 that she would likely be denied a modification because her income was too high. (See Defs.’
Ex. E, at 3). Likewise, in March 2010, Litton denied the modification because of Plaintiff’s failure to recognize the
third workout agreement. (Id.).



                                                          3
not sign the modification agreement and stopped making monthly payments” because Defendant

Litton had “mislead [sic] her to believe they would grant her a modification,” the foreclosure

prevented her from keeping tenants, and “she knew that she was going to lose her job offer from

Homeland Security. . . .” (Id. ¶ 38). Plaintiff alleges that in May 2010, as a result of Defendant’s

conduct, FEMA and “Homeland Security withdrew their [job] offer . . . and she lost her GSA 6

contract because she did not pass the security clearance.” (Id. ¶¶ 39 & 51-52). She further alleges

that Litton’s conduct caused the destruction of her business. (Id. ¶ 44).

        In January 2013, HSBC filed a new foreclosure action for the Property. (Id. ¶ 45). On

February 6, 2014, HSBC obtained summary judgment and final judgment in the foreclosure action

before the Essex County Superior Court, Chancery Division, Docket No. F-839-13 (the

“Foreclosure Order”). (Defs.’ Ex. J).

        B.       The State-Court Action

        On June 12, 2013, Plaintiff filed a complaint in the Superior Court of New Jersey against

the same defendants in this action, except Ocwen Financial Corp. (the parent company for Ocwen).

(See Defs.’ Ex. B (“State Court Complaint”); Defs.’ Mot. to Dismiss at 2). In the State Court

Complaint, Plaintiff asserted four claims against Defendants: Count I - violation of the Fair Debt

Collection Practices Act (“FDCPA”), Count II - violation of the New Jersey Consumer Fraud Act

(“NJCFA”), Count III - breach of contract, and Count IV - intentional infliction of emotional

distress (“IIED”). (Id.). Plaintiff lodged these complaints against all defendants collectively,

alleging that they “jointly engaged in a series of actions.” (See, e.g., id. ¶ 81). Stern & Eisenberg

was brought into the litigation because of its representation of HSBC and Fremont in the second



6
          Although Plaintiff does not define this term, the Court assumes she means General Services Administration,
which is the government agency that among other things, manages federal real estate. Plaintiff asserts she “owns a
firm that once held GSA Schedules.” (Compl. ¶ 3).


                                                         4
effort to “wrongfully foreclose on Plaintiff’s home and wrongfully collect a debt.” (Id. ¶ 9).

       After discovery, Defendants filed for summary judgment on all four claims. (Defs.’ Mot.

to Dismiss at 3). On January 23, 2015, Judge Mitterhoff for the Superior Court of New Jersey,

Essex County Law Division, entered an order granting summary judgment in favor of Defendants

on Counts I and IV, and denying summary judgment on Counts II and III. (Defs.’ Ex. C). On

reconsideration, Judge Mitterhoff dismissed Counts II and III against all Defendants, except for

Litton. (Defs.’ Ex. E). Thus, Litton was the only remaining defendant in the case.

       In a subsequent order, Judge Mitterhoff granted Plaintiff partial leave to amend her

allegations supporting Counts II and III against Litton. (Defs.’ Ex. F (“Denial Order”) at 1). In

particular, the court ordered that “Plaintiff is permitted to amend to include the following causes

of action against Litton only: common law fraud, negligent misrepresentation, bad faith and

tortious interference with [a] contract.” (Id.). However, the court explicitly stated that “no new

causes of action may be brought against any other Defendant, as the Court has dismissed all parties,

except for Litton, from this case.” (Id.).

       On April 27, 2016, Plaintiff filed a motion to appeal the Denial Order with the Appellate

Division of the Superior Court of New Jersey. (See Defs.’ Mot. to Dismiss at 4). By order dated

June 13, 2016, the Appellate Division denied the motion and dismissed the appeal as interlocutory.

(Defs.’ Ex. G). Because Plaintiff failed to take further action on Counts II and III against Litton,

the Superior Court of New Jersey dismissed Plaintiff’s State Court Complaint for lack of

prosecution on June 14, 2016. (Defs.’ Ex. H). The dismissal notice expressly stated that dismissal

was “without prejudice” and that “judgments previously entered in this case are not affected by

this [dismissal] order.” (Id.). Plaintiff then attempted to file a notice of appeal of her Denial Order




                                                  5
to the Supreme Court of New Jersey, but it appears that the papers were not delivered. 7 It remains

unclear when exactly the appeal was docketed, but on April 17, 2017, Plaintiff advised this Court

that the Supreme Court of New Jersey had denied her appeal on March 15, 2017, because of

procedural deficiencies, but permitted Plaintiff to re-file. (D.E. No. 39 at 3). To date, it appears

that Plaintiff has not taken any additional actions in state court.

         C.        The Current Action

           On August 25, 2016, Plaintiff initiated the instant matter. Plaintiff’s Complaint alleges

the same four claims alleged in the State Court Complaint: Count I - violation of the FDCPA;

Count II - violation of the NJCFA; Count III - breach of contract; Count IV - IIED. (See generally

Compl.). Plaintiff also added two more counts: Count V - “deliberate indifference” 8 against all

Defendants, and Count VI - defamation of character only against Stern & Eisenberg. (Id.). 9

Indeed, she alleges almost all of the same facts alleged in the State Court Complaint. (Compare

Compl., with State Court Complaint). And Plaintiff explicitly incorporates by reference those

factual allegations as to all counts, except Count VI, in the instant Complaint. (See Compl. ¶¶ 53,

59, 67, 77 & 84).

         Defendants moved to dismiss Plaintiff’s Complaint asserting jurisdictional challenges



7
         It appears that Plaintiff mailed her appeal on July 5, 2016, via certified mail. (See Compl. Exs. Enclosure 4).
However, as of August 16, 2016, the Supreme Court of New Jersey had not received the submission. (See id.,
Enclosure 3). Plaintiff makes no allegations and the record is silent as to whether the appeal was properly filed.
Further, Defendants indicate that as of December 20, 2016, no docketing order had been issued by the Supreme Court
of New Jersey. (Defs. Mot. to Dismiss at 4). On April 13, 2017, Plaintiff notified this Court that she had “re-filed the
appeal with the New Jersey Supreme Court” and was “waiting for a letter the clerk’s office . . . promised to send via
US Mail,” but she did not state when she filed the appeal. (D.E. No. 38 at 2).
8
           Though no such cause of action exists under either New Jersey or federal law, the Court will liberally construe
it in light of Plaintiff’s pro se status. The Court will infer that Plaintiff intended to bring a Monell claim, based on the
deliberate indifference standard. See 42 USC § 1983; Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).
9
         The Court notes that even with the addition of two claims, Plaintiff Complaint is largely a mirror copy of her
State Court Complaint, and adopts identical language in most of the factual and legal allegations. (Compare Compl.,
with State Court Complaint).


                                                             6
under Federal Rule of Civil Procedure 12(b)(1) and alternatively, dismissal for failure to state a

claim under 12(b)(6). (Defs.’ Mot. to Dismiss; Stern & Eisenberg’s Mot. to Dismiss).

        On June 5, 2017, however, Plaintiff notified Defendants and the Court that she “need[ed]

a delay of these proceedings to be accepted by the Defendants and approved by the Court” in light

of her impending “major surgery” and “deteriorating physical condition.” (D.E. No. 55 at 1). In

light of Plaintiff’s request, the Court administratively stayed and closed this matter on July 10,

2017, but gave the parties the right to move to re-open the case. (See D.E. No. 65).

        On December 12, 2017, Plaintiff filed a “Motion for Interlocutory Injunction & Response

to NJ Supreme Court Citing Problems.” (See D.E. No. 69 (“Second Motion for Interlocutory

Injunction”)). 10 Specifically, Plaintiff requests that the Court “issue an interlocutory injunction”

to “prevent the [D]efendants and the State of New Jersey from moving forward with the theft of

[her] home.” (Id. at 1). On December 14, 2017, Defendants Litton, HSBC, Fremont, Goldman

Sachs, Ocwen, and Ocwen Financial Corp. submitted a letter seeking clarification on the

terminated status of this matter. (See D.E. No. 70 at 2). In light of Plaintiff’s pro se status, the

Court construed Plaintiff’s motion as a motion to reopen this matter for good cause. (D.E. No. 71

at 2). Following this Court’s order, Plaintiff filed a motion to amend her Complaint to add a count

of “false inducement to inaction” and a motion in support thereof (D.E. Nos. 78 & 85 (together

“Plaintiff’s Motion to Amend”)), curing some of the deficiencies identified in Defendants’

oppositions to the amended complaint (D.E. Nos. 82 & 83).

        On July 24, 2018, Plaintiff filed a letter updating the Court on her health status, indicating

that she was “very hopeful that [she] will be healthy enough to proceed after Labor Day.” (D.E.



10
        The Court denied Plaintiff’s first motion for interlocutory injunction (D.E. No. 44) in an Order dated June
19, 2017, because 28 U.S.C. § 2283 (the “Anti-Injunction Act”) expressly barred Plaintiff’s request (see D.E. No. 59
at 3).


                                                         7
No. 105). The Court again administratively stayed the case until September 30, 2018. (D.E. No.

106). Plaintiff filed another letter on September 26, 2018 indicating, among other things, that she

had “received medical approval to proceed to trial” (D.E. No. 109), which the Court construes as

a motion to reopen the proceedings. 11

         The Court will now decide the pending motions. While the majority of this Opinion

addresses the threshold issues raised in Defendants’ motions to dismiss, Plaintiff’s other pending

motions will also be addressed.

II.     STANDARDS OF REVIEW

        A.       Lack of Subject-Matter Jurisdiction Under Rule 12(b)(1)

        The Court can adjudicate a dispute only if it has subject-matter jurisdiction to hear the

asserted claims. Bender v. Plaintiffport Area Sch. Dist., 475 U.S. 534, 541 (1986) (noting federal

courts “have only the power that is authorized by Article III of the Constitution and the statutes

enacted by Congress pursuant thereto”). “Rule 12(b)(1) governs jurisdictional challenges to a

complaint.” Otto v. Wells Fargo Bank, N.A., 15-8240, 2016 WL 8677313, at *2 (D.N.J. July 15,

2016), aff’d, 693 Fed. App’x. 161 (3d Cir. 2017). In deciding a 12(b)(1) motion, “a court must

first determine whether the party presents a facial or factual attack because the distinction

determines how the pleading is reviewed.” Leadbeater v. JPMorgan Chase, N.A., No. 16-7655,

2017 WL 4790384, at *3 (D.N.J. Oct. 24, 2017). “When a party moves to dismiss prior to

answering the complaint, as is the case here, the motion is generally considered a facial attack”

which “contests the sufficiency of the complaint because of a defect on its face.” Id. (citations and

internal quotation marks omitted). In reviewing a facial attack, the court should consider only the



11
        Plaintiff has since filed various letters providing the Court with a “Trial Sequence and Index,” a list of
witnesses and evidence, as well as providing dates Plaintiff is unavailable due to other engagements. (See D.E. Nos.
110–115). These submissions do not change the Court’s analysis for purposes of resolving the present motions.


                                                         8
allegations in the complaint, along with documents referenced therein, in the light most favorable

to the nonmoving party. See Constitution Party of Pennsylvania v. Aichele, 757 F.3d 347, 358 (3d

Cir. 2014). Thus, the motion is handled much like a 12(b)(6) motion, and allegations in the

complaint should be accepted as true. Leadbeater, 2017 WL 4790384, at *3.

       B.      Failure to State a Claim Under Rule 12(b)(6)

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       In assessing a Federal Rule of Civil Procedure 12(b)(6) motion, “all allegations in the

complaint must be accepted as true, and the plaintiff must be given the benefit of every favorable

inference drawn therefrom.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). But a

reviewing court does not accept as true the complaint’s legal conclusions. See Iqbal, 556 U.S. at

678 (“[T]he tenet that a court must accept as true all the allegations contained in a complaint is

inapplicable to legal conclusions.”).

       “[A] court must consider only the complaint, exhibits attached to the complaint, matters of

the public record, as well as undisputedly authentic documents if the complainant’s claims are

based upon these documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010); see also

Buck, 452 F.3d at 260 (“In evaluating a motion to dismiss, we may consider documents that are

attached to or submitted with the complaint, and any matters incorporated by reference or integral

to the claim, items subject to judicial notice, matters of public record, orders, and items appearing

in the record of the case.”) (citations and internal quotation marks omitted). Further, “[a] document

filed pro se is to be liberally construed . . . and a pro se complaint, however inartfully pleaded,




                                                 9
must be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson, 551

U.S. at 94 (citations and internal quotation marks omitted).

III.   DISCUSSION

       A.      Rooker-Feldman Doctrine

       Defendants first move, pursuant to Federal Rule of Civil Procedure 12(b)(1), to dismiss the

Complaint for lack of subject-matter jurisdiction under the Rooker-Feldman doctrine.           (Defs.’

Mot. to Dismiss at 5). Particularly, Defendants argue that “Plaintiff has already litigated the same

claims regarding her loan modification application against Defendants in the State Court

Complaint.” (Id.). As explained below, the Court finds that the narrow Rooker-Feldman doctrine

does not bar the Court’s jurisdiction over these claims.

       “The Rooker-Feldman doctrine strips federal courts of jurisdiction over controversies that

are essentially appeals from state-court judgments.” Williams v. BASF Catalysts LLC, 765 F.3d

306, 315 (3d Cir. 2014) (citations and quotation marks omitted). This is because federal district

courts are “empowered to exercise original, not appellate, jurisdiction.” Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 283 (2005). The Rooker-Feldman doctrine is narrow and

only applies to “cases brought by state-court losers complaining of injuries caused by state-

court judgments rendered before the district court proceedings commenced and inviting district

court review and rejection of those judgments.” Id. at 284.

       For the Rooker-Feldman doctrine to apply, the Third Circuit requires a showing that: “(1)

the federal plaintiff lost in state court; (2) the plaintiff complains of injuries caused by the state-

court judgments; (3) those judgments were rendered before the federal suit was filed; and (4) the

plaintiff is inviting the district court to review and reject the state judgments.” Great W. Mining

& Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010) (citations and internal




                                                  10
quotation marks omitted). 12 “The second and fourth requirements are the key to determining

whether a federal suit presents an independent, non-barred claim.” Id.

         Here, Plaintiff certainly meets the first requirement under Rooker-Feldman. In fact,

Plaintiff herself admits that she brought this action into federal court because “she has been denied

mediation, a jury trial and more by the New Jersey Superior Court” (Compl. ¶ 1), and that she is

“appealing both cases” 13 (Compl. Exs. at 8), which she lost in state court, namely, the underlying

foreclosure action (Docket No. Essex-F-000839-13) and the state-court action (Docket No. Essex-

L-004753-13). Additionally, the third prong is also met, because judgements were rendered in the

foreclosure action and the state-court action before the instant Complaint. The foreclosure

decision was entered on February 6, 2014, and the state-court action was dismissed in its entirety

by June 14, 2016. (See Defs.’ Exs. J & H). 14 Plaintiff’s federal Complaint was filed over two

months later on August 25, 2016. (See Compl.).

         Prong two presents a more exacting question requiring “an inquiry into the source of the

plaintiff’s injury.” See Great W. Mining & Mineral Co., 615 F.3d at 167. “When the source of

the injury is the defendant’s actions (and not the state-court judgments), the federal suit is



12
          The Court notes that Defendants’ moving brief fails to lay out the applicable four-part test followed by this
Circuit, and instead encourages this Court to adopt a broader view of the Rooker-Feldman doctrine implicitly criticized
by the Supreme Court in Exxon. See Exxon Mobil Corp, 544 U.S. at 283. The Third Circuit has guided that “for the
sake of clarity, we should exercise caution in relying on our pre-Exxon formulation of the Rooker-Feldman doctrine,
particularly those cases which may be read to suggest that the phrase ‘inextricably intertwined’ created an additional
legal test.” Great W. Mining & Mineral Co., 615 F.3d at 169, n. 4 (citations omitted). Though the inextricably
intertwined test has not been explicitly rejected by this Circuit, this Court joins the majority of courts that use the four-
part test articulated in Great Western Mining.
13
         Despite Plaintiff’s “inartful” pleading and use of this language, the Court must still analyze the applicability
of Rooker-Feldman under the framework set by Exxon and the Third Circuit, which require a showing that the alleged
injury was produced by the state-court judgment. See Great W. Mining & Mineral Co., 615 F.3d at 167. This is
particularly important here in light of Plaintiff’s pro se status.
14
          As noted earlier, although it appears Plaintiff attempted to appeal the dismissal of her State Court Complaint
to the New Jersey Supreme Court, it does not appear that the appeal had been docketed by the time Plaintiff filed the
instant action. In any event, the Court assumes that prong three is met without a more in-depth analysis because the
appeal was dismissed and as discussed below, prong two of Rooker-Feldman cannot be established here.


                                                            11
independent, even if it asks the federal court to deny a legal conclusion reached by the state

court[.]” Id. “A useful guidepost is the timing of the injury, that is, whether the injury complained

of in federal court existed prior to the state-court proceedings and thus could not have been ‘caused

by’ those proceedings.” Id. (citations omitted). For Rooker-Feldman to bar jurisdiction, the injury

must have been “produced by a state-court judgment and not simply ratified, acquiesced in, or left

unpunished by it.” Id. at 167 (emphasis added) (citations and internal quotation marks omitted).

Therefore, the Court must identify the source of the injury for each claim alleged by Plaintiff.

               1.      Count I - Violation of FDCPA

       Plaintiff’s first count is brought under the FDCPA. Plaintiff alleges that “the Defendants

acted in concert to violate the FDCPA” by “attempting to collect a disputed debt[,]” “using foul

and abusive language,” and harassing Plaintiff. (Compl. ¶¶ 55 & 57). Though this cause of action

was previously brought in state court, and decided against Plaintiff, the injury Plaintiff alleges in

her Complaint is not one caused by the state-court judgment. In fact, her pleadings explicitly state

that “[a]s a result of the actions of defendants which violate FDCPA,” the Plaintiff has suffered

both physical and financial harm. (Id. ¶ 58) (emphasis added).

       The Court finds the case cited by Plaintiff instructive as it provides the applicable standard

articulated by the Supreme Court in Exxon. (See D.E. 81 at 4 (citing Hageman v. Barton, 817 F.3d

611 (8th Cir. 2016)). In Hageman, the Eighth Circuit found that a plaintiff’s FDCPA claim was

not barred by Rooker-Feldman because the federal complaint “[sought] relief from neither the

[state-court judgment on the debt] nor the [following garnishment] order. Rather, [the plaintiff]

allege[d] statutory violations seeking statutory penalties based on [the defendant’s] actions in the

process of obtaining the judgment and order.” Id. at 616. Here too, Plaintiff’s Complaint alleges

injuries based on Defendants’ statutory violations, and thus, her FDCPA claim falls outside the




                                                 12
ambit of Rooker-Feldman. See Destefano v. Udren Law Offices, P.C., No. 16-7559, 2017 WL

2812886, at *7, (D.N.J. June 29, 2017) (finding that the plaintiff’s FDCPA claim was not barred

by Rooker-Feldman because the alleged injuries did not derive from a judgment of the state court

and the state courts foreclosure proceeding made clear that the plaintiff could pursue her claims in

another forum).

       Further, Defendants arguments rely solely on the theory that Plaintiff’s present allegations

and claims were already litigated in state court. (See Def. Mov. Br. at 7-8). But the Supreme

Court in Exxon specifically instructed that “[d]isposition of the federal action, once the state-court

adjudication is complete, would be governed by preclusion law[,]” and not Rooker-Feldman.

Exxon, 544 U.S. at 293. The Court is satisfied that Count I does not allege the type of injury and

review anticipated by this doctrine, and thus ends the Rooker-Feldman inquiry as to Count I.

               2.      Count II - Violation of NJCFA

       Plaintiff next pleads that the Defendants engaged in acts of unconscionable commercial

practices which caused her to suffer damages and injury. (Compl. ¶ 66). To the extent that Plaintiff

relies on “Defendants’ public listing of [her] home for foreclosure sale” (Id. ¶ 63) as a wrongful

commercial practice, these allegations would arguably be barred by Rooker-Feldman. However,

because Plaintiff also relies on “the [D]efendants’ decision to solicit, offer and enter into a

modification agreement for which it had no intention to honor” and “continued harassment” (Id.

¶¶ 60 & 62), the Court finds that Rooker-Feldman does not bar Count II. Additionally, Plaintiff

complains of Defendants’ “decision to continue prosecuting the foreclosure action,” but not the

actual securing of foreclosure. (Id. ¶ 61). To be clear, these injuries arise not from the prior state

judgments, but from the actions of the Defendants. Thus, the injuries were not produced by the

state-court judgments and Rooker-Feldman does not apply to Count II.




                                                 13
               3.      Count III - Breach of Contract

       Plaintiff alleges that she entered into a contract with Litton, who entered into the contract

on behalf of itself and the other Defendants. (Id. ¶ 68). Plaintiff asserts that this contract

extinguished any default on her mortgage, because Plaintiff made payments and performed

according to her obligations. (Id. ¶¶ 69-70). She claims that “[d]espite Plaintiff’s compliance with

the contract, Defendants wrongly continued to prosecute a foreclosure complaint and litigated the

matter to final judgment.” (Id. ¶ 72). In sum, Plaintiff does not allege that either the state court

foreclosure or the law division judgment caused the injury; she alleges that Defendants caused her

injury by pursuing the foreclosure judgment despite extinguishing the default through the contract

modification. (Id. ¶ 72). Clearly then, the alleged injury here was not “produced by [the] state-

court judgment” but rather, it was at best “simply ratified, acquiesced in, or left unpunished by

it.” See Great W. Mining & Mineral Co., 615 F.3d at 167. Rooker-Feldman, therefore, does not

apply to Count III.

               4.      Count IV- IIED

       Similarly, Plaintiff’s IIED claim is centered on the premise that Defendants “jointly

engaged in a series of actions which were designed to make the plaintiff unhappy, cause her

distress, and cause her to give up in an inappropriate war of attrition[,]” compelling Plaintiff “to

leave her home.” (Compl. ¶ 81). Plaintiff contends that the “harassment by defendants . . . [has

caused] health problems and . . . injury.” (Id. ¶ 83). Consequently, Plaintiff’s IIED is not an

injury caused by a state-court judgment, and the doctrine does not apply.

               5.      Count V - Deliberate Indifference

       Plaintiff’s deliberate indifference claim was not raised in the State Court Complaint,

although it raises identical issues, factual allegations and conclusions as the IIED claim. (Compare




                                                14
id. ¶¶ 77-83 with id. ¶¶ 84-91). Thus, this claim is not barred by Rooker-Feldman for the same

reasons Count IV is not barred.

               6.      Count VI - Defamation of Character

       Finally, Plaintiff’s defamation of character claim is lodged only against Stern & Eisenberg.

Though Plaintiff’s allegations as they relate to this claim are sparse, Defendant Stern &

Eisenberg’s actions supporting the claim include submitting documents to the Superior Court of

New Jersey in connection with the foreclosure action with “erroneous, disparaging remarks about

the Plaintiff’s character.” (Id. ¶ 93). No injury is alleged in particular to this cause of action, but

Plaintiff’s Complaint as a whole can be construed to allege that she suffered injury in the form of

job loss and a damaged reputation. (See generally id.). Accordingly, it does not appear to the

Court that the injury arises from a state-court judgment nor would review of this new cause of

action undermine a previously held judgment.

       Accordingly, none of the claims are barred by Rooker-Feldman and this Court may

exercise jurisdiction over the claims.

       B.      Failure to State a Claim Under Rule 12(b)(6)

       Alternatively, Defendants move to dismiss the Complaint for failure to state a claim under

Rule 12(b)(6), relying on res judicata, collateral estoppel, and the statute of limitations. (Defs.’

Mot. to Dismiss at 9-13). The Court will address these arguments in turn.

               1.      Res Judicata

       Res judicata, also known as claim preclusion, bars “repetitious suits involving the same

cause of action once a court of competent jurisdiction has entered a final judgment on the merits.”

United States v. Tohono O’Odham Nation, 563 U.S. 307, 315 (2011). It is a rule founded on the

general public policy that once a court has decided a contested issue, the litigation may not be




                                                  15
renewed in another court. See Heiser v. Woodruff, 327 U.S. 726, 733 (1946). “[T]he Rooker-

Feldman inquiry is distinct from the question of whether claim preclusion (res judicata) or issue

preclusion (collateral estoppel) defeats the federal suit.” Great W. Mining & Mineral Co., 615

F.3d at 170. Thus, even though the narrow rule of Rooker-Feldman may not bar the claims, the

preclusion doctrine may forbid this Court from hearing those claims. Further, res judicata “may

be raised and adjudicated on a motion to dismiss and the court can take notice of all facts necessary

for the decision.” Toscano v. Conn. Gen. Life Ins. Co., 288 F. App’x 36, 38 (3d Cir. 2008).

       The preclusive effect of a state-court judgment in a subsequent federal action depends on

the law of the state that adjudicated the original action. Greenleaf v. Garlock, Inc., 174 F.3d 352,

357 (3d Cir. 1999) (“To determine the preclusive effect of [the plaintiff’s] prior state action we

must look to the law of the adjudicating state.”). New Jersey claim preclusion law, like federal

law, has three essential elements: (1) a final judgment on the merits; (2) the prior suit involved the

same parties or their privies; and (3) the subsequent suit is based on the same transaction or

occurrence. Watkins v. Resorts Int’l Hotel and Casino, Inc., 591 A.2d 592, 599 (N.J. 1991); United

States v. Athlone Indus., Inc., 746 F.2d 977, 983 (3d Cir. 1984). As explained below, res judicata

bars all claims against all Defendants, except for Counts II and III against Litton.

                       a.      Counts I, II, III & IV

       The Court first addresses the third element. Here, that element is easily met since

Plaintiff’s Complaint alleges the same exact causes of action asserted in the State Court Complaint.

In fact, a facial comparison of the factual allegations raised in the State Court Complaint with those

raised in this action makes plain that the underlying factual basis is—without a question—the

same. (Compare State Court Complaint, with Compl.).

       The second element is also easily met. Williams, the plaintiff in the instant action, was




                                                 16
also the plaintiff in the state-court action. Similarly, Defendants Litton, HSBC, Fremont, Goldman

Sachs, Ocwen, and Stern & Eisenberg were all named defendants in the State Court Complaint.

(See State Court Complaint). Defendant Ocwen Financial Corp., however, was not a named

Defendant in the state-court action. But “res judicata may be invoked against a plaintiff who has

previously asserted essentially the same claim against different defendants where there is a close

or significant relationship between successive defendants.” Lubrizol Corp. v. Exxon Corp., 929

F.2d 960, 966 (3d Cir. 1991) (quoting Gambocz v. Yelencsics, 468 F.2d 837, 841 (3d Cir. 1972));

see also Marran v. Marran, 376 F.3d 143, 151 (3d Cir. 2004) (“Privity is merely a word used to

say that the relationship between one who is a party on the record and another is close enough to

include that other within the res judicata.”) (internal quotation marks and citations omitted).

Moreover, “a lesser degree of privity is required for a new defendant to benefit from claim

preclusion than for a plaintiff to bind a new defendant in a later action.” Lubrizol Corp., 929 F.2d

at 966 (citation omitted). Here, Ocwen Financial Corp. is Ocwen’s parent company, and thus, a

sufficiently “close or significant relationship” exists to invoke the doctrine of res judicata. See id.

(holding that plaintiff was precluded from bringing federal claims against the parent company of

a wholly owned affiliate who had been a defendant in a state-court action arising out of the same

occurrence). And as noted above, a facial comparison of the two complaints shows that Plaintiff

here seeks to assert against Ocwen Financial Corp. “essentially the same claim[s]” she asserted

against Ocwen in state court. See Lubrizol Corp., 929 F.2d at 966. Indeed, the Complaint does

not allege any facts specifically against Ocwen Financial Corp. (See Compl.).

       Lastly, the first element requires a closer analysis. All claims in the state action were

adjudicated on a motion for summary judgment, with the exception to the NJCFA and breach of

contract claims against Litton. (See Defs.’ Ex. E). Plaintiff contends that there was no final




                                                  17
judgment because “the State never considered the issues [before it] because [the state court]

blocked hearing the issues.” (D.E. No. 81 at 2). 15 However, “the whole point of the summary

judgment practice is to enable a party in appropriate circumstances to obtain, on motion and

without plenary trial, the final adjudication of an action, in full or in part, on its merits.” Auster v.

Kinoian, 378 A.2d 1171, 1174 (N.J. App. Div. 1977). The same principle applies in federal court.

See McLaughlin v. Bd. of Trs. of the Nat’l Elevator Indus. Health Benefit Plan, No. 16-3121, 2016

WL 5955530, at *3 (D.N.J. Oct. 13, 2016) (“[S]ummary judgment is a final judgment on the merits

for the purposes of res judicata.”). And although Plaintiff may have appealed the state-court action

to the New Jersey Supreme Court, that appeal was denied on March 15, 2017. (D.E. No. 39 at 3).

And in any event, “the fact that a judgment has been appealed does not affect the finality of the

judgment for purposes of res judicata.” McLaughlin, 2016 WL 5955530, at *3. Therefore, res

judicata bars Counts I, II, III, and IV against Defendants HSBC, Goldman Sachs, Fremont, Ocwen,

Ocwen Financial Corp., and Stern & Eisenberg. For the same reasons Counts I and IV are also

barred against Litton.

        After the grant of summary judgment, the NJCFA and the breach of contract claims

remained against Litton only. These remaining claims were then dismissed for lack of prosecution.

(Defs.’ Ex. H). N.J. Court Rule 4:37-2, much like Federal Rule of Civil Procedure 41(b), states

that an involuntary dismissal operates as an adjudication on the merits “unless otherwise

specified.” N.J. Court Rule 4:37-2(d); see also Fed. R. Civ. P. 41 (involuntary dismissal is one the

merits unless “the dismissal order states otherwise”). Here, the state-court judge unequivocally

stated that the dismissal was without prejudice. (See Defs.’ Ex. H). “The words ‘without

prejudice’ generally indicate that there has been no adjudication on the merits of the claim, and


15
         Though Plaintiff raises this claim against Defendants’ Rooker-Feldman argument, the Court liberally
construes her pro se submissions to the Court. See Erickson, 511 U.S. at 94.


                                                    18
that a subsequent complaint alleging the same cause of action will not be barred simply by reason

of its prior dismissal.” Velasquez v. Franz, 589 A.2d 143, 145 (N.J. 1991) (citations and internal

quotation marks omitted). Other New Jersey courts have found that a dismissal for lack of

prosecution, without prejudice, does not bar a claim under res judicata. See Thomas v. Spolnicki,

No. L-3422-14, 2017 WL 4051728, at *2-3 (N.J. Super. App. Div. 2017) (finding that a dismissal

without prejudice for lack of prosecution was not a judgment that carried preclusive effect for

purposes of the res judicata analysis); Dingler v. Yallof, No. L-065-12, 2013 WL 3184658, at *2

(N.J. Super. App. Div. 2013) (finding that plaintiff’s first complaint “was dismissed without

prejudice for lack of prosecution and was not adjudicated on its merits”); Davis v. Riverview

Towers, No. A-0389-07T3, 2009 WL 774698, at *1 (N.J. Super. App. Div. 2009) (holding that res

judicata did not warrant dismissal of a second action because “disposition of the first suit did not

constitute an adjudication on the merits but was simply a dismissal for lack of prosecution”).

       The Court holds that state court’s dismissal of the NJCFA and breach of contract claims

against Litton, without prejudice, does not constitute an adjudication on the merits, and is not given

a preclusive effect. Accordingly, Counts II and III of the instant Complaint are not barred by res

judicata as against Litton only.

                       b.      Counts V & VI

       “Claim preclusion applies not only to matters actually determined in an earlier action, but

to all relevant matters that could have been so determined.” McNeil v. Legislative Apportionment

Comm’n of State, 828 A.2d 840, 859 (N.J. 2003) (quoting Watkins, 591 A.2d at 599). Relevant

here, “causes of action are deemed part of a single ‘claim’ if they arise out of the same transaction

or occurrence. If, under various theories, a litigant seeks to remedy a single wrong, then that

litigant should present all theories in the first action. Otherwise, theories not raised will be




                                                 19
precluded in a later action.” Watkins, 591 A.2d at 599.

         Even though Counts V and VI were not pleaded in the State Court Complaint, claim

preclusion still applies. After examining the present Complaint, the Court sees no material facts

that differentiate the controversy from the one adjudicated in state court. As previously stated,

Plaintiff adopts the same facts alleged in the State Court Complaint. (See generally Compl.; State

Court Complaint). And Plaintiff explicitly incorporates by reference those factual allegations as

to all counts, except Count VI, in the instant Complaint. (See Compl. ¶¶ 53, 59, 67, 77 & 84).

Further, as with her state court claims, Counts IV and V here merely seek to remedy the same

underlying wrong allegedly committed by Defendants. Plaintiff’s deliberate indifference claim is

identical to her IIED claim and uses a mere recitation of the elements used to discuss the IIED

claim. Similarly, Plaintiff’s defamation of character claim relies on the same “harassing conduct”

cited for other causes of action. Indeed, the relief sought remains consistent in all causes of action.

In short, because Counts V and VI arise out of the same transaction or occurrence as the state court

claims previously adjudicated on the merits against the same parties, they are also barred by res

judicata. 16

         Accordingly, Counts I through VI are dismissed with prejudice as to Defendants HSBC,

Fremont, Goldman Sachs, Ocwen, Ocwen Financial Corp., and Stern & Eisenberg. Counts I, IV,

and V are dismissed with prejudice as to Defendant Litton. However, Plaintiff’s NJCFA and

breach of contract claims (Count II and III) against Litton are not barred by res judicata.




16
         Despite the Court’s finding that Plaintiff’s NJCFA and breach of contract claims against Litton were not
previously adjudicated on the merits, the Court still finds that Count V is barred by res judicata against Litton. This
is because this claim is substantially related to Count IV, which was adjudicated on the merits as to all Defendants.
The Court also notes that Judge Mitterhoff’s Denial Order of Plaintiff’s motion to amend served as an adjudication on
the merits. The state court ordered that Plaintiff would be permitted to amend her complaint to include certain causes
of action against Litton only, none of which included anything like deliberate indifference. (See Denial Order).



                                                         20
                2.      Collateral Estoppel

        Defendants also move to dismiss under the doctrine of collateral estoppel, also known as

issue preclusion, arguing that the core issues were already fully litigated in the state-court action.

(Defs.’ Mot. to Dismiss at 9).

        “The purpose of the collateral estoppel doctrine is to promote judicial consistency,

encourage reliance on court decisions, and protect defendants from being forced to repeatedly re-

litigate the same issues in multiple lawsuits.” Great W. Min. & Mineral Co. v. ADR Options, Inc.,

882 F. Supp. 2d 749, 760 (D.N.J. 2012), aff’d, 533 F. App’x 132 (3d Cir. 2013). “When an issue

of fact or law is actually litigated and determined by a valid and final judgment, and the

determination is essential to the judgment, the determination is conclusive in a subsequent action

between the parties, whether on the same or a different claim.” Restatement (Second) of

Judgments § 27 (1982). For collateral estoppel to apply, New Jersey courts require the party

asserting the doctrine to show that: (1) the issue to be precluded is identical to the issue decided in

the prior proceeding; (2) the issue was actually litigated in the proceeding; (3) the court in the prior

proceeding issued a final judgment on the merits; (4) the determination of the issue was essential

to the prior judgment; and (5) the party against whom the doctrine is asserted was a party to or in

privity with a party to the earlier proceeding. Wildoner v. Borough of Ramsey, 720 A.2d 645 (N.J.

App. Div. 1998) (citing In re Dawson, 641 A.2d 1026 (N.J. 1994))

        Although collateral estoppel would bar almost all of Plaintiff’s claims, the Court is not

convinced that the doctrine bars the two remaining claims (Counts II and III) against Litton. Like

the analysis provided under res judicata, Plaintiff’s breach of contract and NJCFA claims against

Litton were not bound by a valid and final judgment on the merits. See Edmundson, 4 F.3d at 191

(holding that issue preclusion would not apply to court proceedings dismissed for lack of




                                                  21
prosecution). In fact, Judge Mitterhoff held that a “rational jury could conclude that Litton

promised Plaintiff she would receive a modification” and that “there still exists genuine questions

of material fact relating to whether the parties’ conduct formed the basis for an enforceable

unilateral contract.” (Defs.’ Ex. E at 10-11).

           Lastly, “under the generally accepted meaning of the term, a fact may be deemed essential

to a judgment where, without that fact, the judgment would lack factual support sufficient to

sustain it.” Feng Li v. Peng, 516 B.R. 26, 47 (D.N.J. 2014), aff’d sub nom. In re Feng Li, 610 F.

App’x 126 (3d Cir. 2015) (quoting Raytech Corp. v. White, 54 F.3d 187, 193 (3d Cir. 1995)). Here,

the issue that Defendant Litton engaged in a scheme to harass Plaintiff out of her home in violation

of an alleged agreement is essential because Plaintiff would have no basis to sustain her breach of

contract claim against the Defendant Litton without these facts. But this issue was previously

dismissed without reaching the merits. (See Defs.’ Exs. E & H.). Accordingly, Plaintiff’s breach

of contract and NJCFA claims against Litton are not barred by issue preclusion.

                    3.       Statute of Limitations

           Defendants’ final argument centers on the statute of limitations. (Defs.’ Mot. to Dismiss

at 13). 17 Under New Jersey law, the date that a “cause of action is deemed to have accrued is the

date upon which the right to institute and maintain a suit first arises.” Belmont Condo. Ass’n, Inc.

v. Geibel, 74 A.3d 10, 29 (N.J. Super. Ct. App. Div. 2013) (citations and internal quotation marks

omitted). Since only the NJCFA and breach of contract claims against Litton remain, the Court

will only address the time bar arguments as to those claims. The Court finds that both claims are

time-barred and must be dismissed with prejudice.




17
           The Court notes that Defendant Stern & Eisenberg did not address the statute of limitations in its motion to
dismiss.


                                                           22
                            a.        Count II - Violation of NJCFA

         The applicable statute of limitations for a violation of the NJCFA is six years. See N.J.S.A.

2A:14–1; DiIorio v. Structural Stone & Brick Co., 845 A.2d 658, 663 (N.J. Super. Ct. App. Div.

2004). NJCFA claims require proof of (1) an unlawful practice, (2) an ascertainable loss, (3) a

causal relationship between the unlawful conduct and the ascertainable loss. Gonzalez v. Wiltshire

Credit Corp., 25 A.3d 1103, 1115 (N.J. 2001).

         The unlawful practice described in Plaintiff’s Complaint arose from Litton’s failure to

honor a loan modification agreement by pursuing foreclosure despite Plaintiff’s alleged

compliance with the modification agreement. (Compl. ¶¶ 60-64). However, the last time Litton

offered Plaintiff a “workout plan” was in March 2010. (Id. ¶ 37). Plaintiff further claims that her

ascertainable loss was in the form of losing her security clearance and having FEMA and

Homeland Security contracts withdrawn. (Id. ¶¶ 39, 44 & 51-52). All injuries identified in the

Complaint had accrued by May of 2010. Accordingly, a violation of the NJCFA would be barred

because Plaintiff’s Complaint was filed six years and two months after the cause of action

accrued. 18 The Court dismisses the NJCFA claim with prejudice.

                            b.       Count III - Breach of Contract

         Breach of contract claims are governed by the same six-year statute of limitations as

NJCFA. See N.J.S.A. 2A:14–1. Plaintiff’s allegations for her breach of contract claim are based

on the existence of an enforceable agreement to enter into a loan modification. Most allegations


18
          Plaintiff also relies on a “decision to continue prosecuting the foreclosure action in violation of the contract
between the parties” as an unconscionable commercial practice. (Compl. ¶ 61). However, Plaintiff has failed to
identify any ascertainable loss in connection with the foreclosure. Defendant insists that to date Plaintiff’s home has
yet to be put up for auction or sheriff’s sale. (See D.E. No. 49). Thus, to the extent that the foreclosure action would
extend the statute of limitations, Plaintiff’s pleading would fall short of establishing a NJCFA claim. Further, any
wrongful action arising after November 2011 in support of Plaintiff’s NJCFA claim would obfuscate Litton’s liability.
The last date that Litton took any actions as they relate to Plaintiff’s mortgage, or loan modification, was in March
2010. (See Compl.). Therefore, even if Plaintiff were permitted to bring NJCFA claims based on the foreclosure
action and subsequent collection of debt, any claims against Litton would still be barred.


                                                           23
are directed to Litton. However, as previously indicated, the last time Litton took any actions as

they relate to Plaintiff’s mortgage or loan modification was March 2010. (See Compl. ¶¶ 37 & 68-

74). And as noted above, the alleged injuries from this breach accrued by May 2010 at the latest.

Accordingly, any breach of contract claims raised against Litton would have accrued by then, and

are thus outside the six-year statutory bar. The Court dismisses the claim with prejudice.

IV.    REMAINING MOTIONS

       Still pending are Plaintiff’s Second Motion for Interlocutory Injunction (D.E. No. 69) and

Plaintiff’s Motion to Amend (D.E. Nos. 78 & 85). The Court will address these motions now.

       A.      Plaintiff’s Second Motion for Interlocutory Injunction

       Plaintiff requests that the Court “issue an interlocutory injunction” to “prevent the

[D]efendants and the State of New Jersey from moving forward with the theft of [her] home.”

(D.E. No. 69 at 1). The Court denied Plaintiff’s first motion for interlocutory injunction (D.E. No.

44) in an Order dated June 19, 2017, because 28 U.S.C. § 2283 (the “Anti-Injunction Act”)

expressly barred Plaintiff’s request. (See D.E. No. 59 at 3). Under the Anti-Injunction Act, “[a]

court of the United States may not grant an injunction to stay proceedings in a State court except

as expressly authorized by Act of Congress, or where necessary in aid of its jurisdiction, or to

protect or effectuate its judgments.” 28 U.S.C. § 2283; see also Bono v. O’Connor, No. 15-6326,

2016 WL 2981475, at *11 n.13 (D.N.J. May 23, 2016) (“[I]f the federal court were to find that the

defendant banks improperly instituted a state foreclosure action, it would also effectively constitute

an injunction enjoining the state court from ordering a foreclosure sale, which is prohibited by the

Anti-Injunction Act.”) (cleaned up). Plaintiff’s new motion does not identify any issues with

respect to this Court’s jurisdiction or enforcement of its judgments, nor did Plaintiff identify an

Act of Congress that expressly authorizes the type of injunction Plaintiff seeks. (See D.E. No. 69).




                                                 24
To date, the Court has not required opposition briefing to Plaintiff’s Second Motion for

Interlocutory Injunction. However, because Plaintiff’s Second Motion for Interlocutory Injunction

fails to address the deficiencies already identified on the record, the Court denies the motion

because it remains prohibited by the Anti-Injunction Act.

        B.      Plaintiff’s Motion to Amend

        Plaintiff’s proposed amended complaint seeks only to add a claim of “false inducement to

inaction.” (See D.E. No. 78 & 85). Liberally construing Plaintiff’s motion, the Court analogizes

this to a claim for fraudulent inducement.

        Federal Rule of Civil Procedure 15(a)(2) governs Plaintiff’s motion to amend. Plaintiff

alleges that adding a count of fraudulent inducement would be proper because “[t]he Defendants

clearly induced Plaintiff to . . . avoid another refinance of the mortgage [and] to continue payments

on a fraudulent mortgage . . . .” (D.E. No. 85 at 16). A district court may deny leave to amend

where “the complaint, as amended, would fail to state a claim upon which relief could be granted.”

In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1332 (3d Cir. 2002) (citations and internal quotation

marks omitted). Here, any proposed amendment would be futile.

        First, the amended complaint does not comply the pleading standard set out by Federal

Rule of Civil Procedure 8(a)(2), much less 9(b). The Court finds persuasive Defendants’ argument

that “allegations lumping all defendants together” does not comply with Rule 8(a)(2). (D.E. No.

87 at 2). Rule 8(a)(2)’s pleading standard requires that a complaint set forth the plaintiff’s claims

with enough specificity as to “give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Twombly, 550 U.S. at 570. Even liberally construing Plaintiff’s amended

complaint, her pro se status does not relieve her of the obligation to “clearly and specifically”

identify which claims pertain to which defendants. Pushkin v. Nussbaum, No. 12-0324, 2013 WL




                                                  25
1792501, at *4 (D.N.J. Apr. 25, 2013) (“[T]he Court cannot expect the Defendants to defend

against claims that are not clearly and specifically alleged.”); see also, Boyd v. N.J. Dep’t of Corr.,

No. 12-6612, 2013 WL 4876093, at *6 (D.N.J. Sept. 10, 2013) (finding complaint deficient when

it held “eleven Defendants liable on all claims, without pleading specific facts indicating each

Defendant’s liability for each claim”).

       Second, even if the amendment complied with the pleading standard, the amendment

would not change the forgoing analysis, particularly with respect to res judicata. The alleged fraud

pleaded in Plaintiff’s proposed amended complaint arises out of the same occurrence as the

dismissed State Court Complaint. The crux of Plaintiff’s Complaint is that Litton (and the other

Defendants) failed to honor its promises to grant Plaintiff a loan modification, and as a result, the

subsequent foreclosure action was wrongful. (See Compl. ¶¶ 16, 25, 33, 40, 45, 60, 61, 69, 72, 79,

86 & 92). In accordance with the Court’s analysis above, any additional legal theory arising out

of this occurrence and lodged against the same Defendants was granted final judgment and is part

of the same “cause of action.”

       Finally, the applicable statute of limitations fraudulent inducement is six years. See

N.J.S.A. § 2A:14-1. Plaintiff’s proposed fraud claim stems from false misrepresentations during

the time Plaintiff sought a loan modification, which would date back, at the latest, to early March

2010. Even if Plaintiff’s new claim was to relate back to August 25, 2016—when she filed her

Complaint—this occurred a few months after the applicable limitations period. Accordingly,

Plaintiff’s motion to amend is denied as futile.

V.     CONCLUSION

       For the reasons set forth above, the Court GRANTS Defendants’ motions to dismiss

Plaintiff’s Complaint. Because amending would be futile, Plaintiff’s motion to amend is DENIED




                                                   26
and the Complaint is dismissed with prejudice. Plaintiff’s second motion for interlocutory

injunction is also DENIED. An appropriate Order accompanies this Opinion.



                                                        s/ Esther Salas
                                                        Esther Salas, U.S.D.J.




                                            27
